—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Segal, J.), dated September 8, 1992, which, upon a fact-finding order of the same court dated April 21, 1992, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the second degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for a period of 12 months, with a minimum of six months placement in a residential facility.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the appellant’s record is sealed pursuant to Family Court Act § 375.1.
As conceded by the presentment agency, the petition is jurisdictionally defective because the annexed ballistics report lacks sufficient nonhearsay allegations to establish a prima facie case that the gun and the ammunition were operable (see, Matter of Rodney J., 83 NY2d 503). Accordingly, the petition is dismissed. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.